Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of December 23, 2020 has been received and entered.  With the entry of the amendment claim 6 is canceled, and claims 1-5 and new claims 7-14 are pending for examination.
Drawings
The replacement drawings of December 23, 2020 are approved.

Specification
The objection to the abstract is withdrawn due to the correcting amendment of December 23, 2020.  

The objection to the disclosure is withdrawn due to the correcting amendment of December 23, 2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 9 claim that “a median diameter of the chemical solution is o.05 to 1.2 um”.  However, it is not clear what median diameter of the chemical solution is in reference to – is it (1) emulsion droplet size if an emulsion is formed with the oil in solution, is it (2) particles of some sort added to the solution,  is it (3) droplet size of the solution if it forms an aerosol, for example, for spraying or other droplet size when spraying, (4) something else?  The specification gives no indication of where the diameter comes from, and therefore, for the purpose of examination, any of options (1) to (3) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without  adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (US 2016/0008845) in view of Japan 2004-218186 (hereinafter ‘186), Tomioka et al (US 2003/0070581) and Issberner et al (US 2005/0025957),
Claim 1, 8: Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the amount of sprayed chemical solution, Sekiya teaches 0.1 to 400 micrograms/square meter in terms of solid content (0099) and for the solution to be 0.1 to 50% by mass of component to be solidified (0113) and therefore, the solution would be 0.1 to 400 micrograms/square meter x 2 to 1000 for the overall solution applied rate, which when converted to mg/square meter would give values overlapping that claimed. It would further have been obvious to optimize within these values, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(A) Furthermore, as to the chemical solution as an anti-soiling agent composition comprising amino or epoxy modified silicone oil, for example, Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble 
(B) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) As to the viscosity of the chemical solution, the pH of the chemical solution and median diameter of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111), and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Sekiya further indicates the solution can be an emulsion (note silicone emulsion of 0109).  Furthermore, ‘186 also notes using the sprayed anticontamination agent for the paper machine as noted above, where the agent can be emulsions containing the silicone oil, for example (0086, 0088), where the agent solution can be aqueous (with water) and also contain emulsifier (0096).   Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186 and Tomioka to therefore provide that the chemical solution is an emulsion with the silicone oil material, and has a pH of above 4.5, a viscosity of less than 100 mPas, and emulsion particle sizes of 0.05 to o.2 microns as suggested by Issberner with an expectation of providing a desirable emulsion that can be sprayed, since Sekiya indicates that a silicone emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples, ‘186 further describes using chemical solutions for the paper machine of modified silicone oil emulsions in water with emulsifier, and Issberner describes how silicone oil can be used with water and emulsifier to provide desirable emulsion with a pH above 4.5, a viscosity of less than 100 mPas, and emulsion particle sizes of 0.05 to 0.2 microns which would give a desirably stable emulsion that can be sprayed, indicating desirable conditions for a sprayed chemical solution of an emulsion as prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Furthermore, it would be understood that particle/droplet size of the emulsion as described in Issberner can be considered the diameter of the solution to the extent claimed (noting the 35 USC 112 rejection above, where diameter optionally understood to refer to emulsified particles/droplets), where size of particles is conventionally understood to refer to diameter, and as all particles would be in the claimed diameter range, the median diameter would also be in the claimed range.
Claim 2:  As to the moving speed Vn of the nozzle, Sekiya would also indicate values overlapping that claimed. For example, using the examples described for claim 1, if T is 0.67 minutes and the paper is 4 m wide, so 4 meters traveled, the meters/min traveled is 4/0.67 or approximately 6 m/min, in the claimed range.  Furthermore, as to the paper width, that can be in the range from 3-9 m (0073), such as 4 m, in the claimed range.  As to the relationship T=W/Vn, this would be acceptably provided, where for example 4 m Width/ 6 m/min Vn gives approximately 0.67 min as T.  These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3: As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range. Vd can be 300 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd =300, and D=1.5 m, then Vp = approximately 1413 m/min. These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4: As to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by Sekiya  (note figures 1, 2).  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range, and it would have been obvious to optimize within the taught range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W in the claimed range of 3 cm (0156, Table 5).

Claim 9: Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the roller (note 0077).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note 0015, figures 1-2, and note 0071).  Furthermore, Vd is described as the range of 0.19 to 2.0 seconds per revolution (0077) or about 315.8 to 30 revolutions (that is, times)/min, overlapping the claimed range.  As to the time T to travel one way such as one way across the paper is based on the width of the paper which can be 3000-9000 mm (or 3-9 m) (0083), the speed of rotation (revolution) (0077) and the travel distance H that the nozzle travels  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the amount of sprayed chemical solution, Sekiya teaches 0.1 to 400 micrograms/square meter in terms of solid content (0099) and for the solution to be 0.1 to 50% by mass of component to be solidified (0113) and therefore, the solution would be 0.1 to 400 micrograms/square meter x 2 to 1000 for the overall solution applied rate, which when converted to mg/square meter would give values overlapping that claimed. It would further have been obvious to optimize within these values, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(A) Furthermore, as to the chemical solution as an anti-soiling agent composition comprising vegetable oil, for example, Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include vegetable oil and silicone oils including amino and epoxy modified silicone oils (0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya to use vegetable oils for the anti-contamination (anti-soiling) agent as suggested by ‘186 with an expectation of predictably acceptable results, since Sekiya indicates using anti-contamination/anti-soiling material that can be applied to dryer rollers or canvas and ‘186 teaches such material that can also be spray applied to paper making machines to canvas using vegetable oils for the anti-contamination (anti-soiling) agent, and since Sekiya indicates using the same material for dryer rollers and canvas it would also be expected to be usable on the dryer rollers.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) As to the viscosity of the chemical solution, the pH of the chemical solution and median diameter of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186 and Tomioka to therefore provide that the chemical solution is an emulsion with the vegetable oil material, and has a pH of above 4.5, including 8.5,  a viscosity of less than 100 mPas, and emulsion particle sizes of 0.05 to 0.2 microns as suggested by Issberner with an prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Furthermore, it would be understood that particle/droplet size of the emulsion as described in Issberner can be considered the diameter of the solution to the extent claimed (noting the 35 USC 112 rejection above, where diameter optionally understood to refer to emulsified particles/droplets), where size of particles is conventionally understood to refer to diameter, and as all particles would be in the claimed diameter range, the median diameter would also be in the claimed range.
Claim 10:  As to the moving speed Vn of the nozzle, Sekiya would also indicate values overlapping that claimed. For example, using the examples described for claim 1, if T is 0.67 minutes and the paper is 4 m wide, so 4 meters traveled, the meters/min prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11: As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range. Vd can be 300 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd =300, and D=1.5 m, then Vp = approximately 1413 m/min. These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W in the claimed range of 3 cm (0156, Table 5).
Claim 14: The example by the Examiner for claim 9 uses N = 200.  However, N=140, in the claimed range can also meet the requirements of claim 1 and 9, where for example, if the paper width is 2.8 m, and H is 20 mm (0.02 m), then it would take approximately 140 rotations the roll to go 2.8 m, and if each rotation takes 0.2 seconds than it takes approximately 28 seconds or 0.466 min for time T to go across the roll, and N would equal 140 where Vd would still be 300, and therefore optimization as described for claim 1 would also predictably and acceptably provide N as claimed in claim 9.
It is noted that for claims 1-4, 7-12, 14, etc. that applicant gives test data in the specification, but a showing of criticality commensurate in scope with what is claimed has not been made.  Applicant’s tests are done, for example, with a single paper width and single roll of a single diameter, where claims 1 and 9 have no limits on paper width, which will affect the time T  and N, for example, and even in claims 2 and 10 has much wider widths, and similarly has no limit on diameter in claims 1 and 9, and this can affect what rotation amount and speed would need to be and even in claim 3 and 11 have broader ranges.   Furthermore, only two chemical solutions are used, where claims 1 and .

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of ‘186, Tomioka and Issberner as applied to claims 1-4, 7-12 and 14 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claims 5, 13: As to the wet paper containing recycled pulp at not less than 90% by mass,  Sekiya does not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka and Issberner to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
.

Claims 1, 3, 4, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2005-314814 (hereinafter ‘814) in view of Sekiya et al (US 2016/0008845), Tomioka, et al (US 2003/0070581) and Issberner et al (US 2005/0025957).
Claim 1, 7, 8: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0028, 0036-0038, figures 1, 3, note while multiple nozzles may be present, the claim would allow more than one nozzle, where any one of the nozzles can be considered the claimed nozzle).  A time T for the nozzle device to travel one way (note figure 2(c) and (d), for example) would be provided since there is reciprocating movement across the paper (figure 2, 0033-0034, and also would be based on the width traveled and speed of movement 0043-0044).  
(A) As to the rotation speed and contacts N,
Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the roller (note 0077).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note 0015, figures 1-2, and note 0071).  Furthermore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features of Sekiya such as Vd as conventional for use in paper machines for dryer rollers to be sprayed with chemical solution with an expectation of predictably acceptable results since both are directed to similar use of dryer rollers and Sekiya shows conventional features of such systems as described above. Vd would be optimized from the described range to provide an optimum rotational speed, giving a value in the claimed range and the use of this Vd in the process of ‘814 would give values of N in the claimed range as well, since N would be understood to be the number of revolutions per time T, since there would be a new contact point with the paper each time the dryer roller revolves (note ‘814, figure 1).  Therefore, if for example T is 0.425 min as described and Vd is 300 revolutions (times)/min, then N would be T x Vd or 0.425 x 300 or 127.5, in the claimed range of claims 1 and 7.   All of the exemplary values would be within the described ranges of as noted above.  Therefore, from the optimization within taught ranges of ‘814 and Sekiya, values of T, Vd and N would be expected to occur within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037) and 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya to also have a zeta potential for the chemical solution of 5-90 mV in value to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, since Sekiya notes solid contents in the solution and desire for adhesion to the target and Tomioka as discussed above would indicate values of 5-90 mV zeta potential would give desirable dispersability and adsorbing. It would have been obvious to one of ordinary skill in the art to optimize from the taught range, giving results in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(D) As to the viscosity of the chemical solution, the pH of the chemical solution and median diameter of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111), and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Sekiya further indicates the solution can be an emulsion (note silicone emulsion of 0109).  Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifer component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase than can be a silicone oil (note 0034), where it is described that the emulsion can have a low viscosity below 100 mPas (0068) and can be sprayed (0075, 0101).  The emulsion further has a pH of 4.5 or greater (0071), overlapping the claimed range, where the pH an adjust the desired particle size in the emulsion obtained, with lower particle size with increasing pH (0072), with examples of pH 5-6, in the claimed range (Table 3).  It is further described that nanoemulsion with particle or droplet size of less than 1000 nm, particularly 5-500 nm have favorable properties including phase stability even at low viscosities (0002-0003), where it is taught to provide a emulsion with particle or droplet size of 5-500 nm, and preferably 50 to 200 nm (0r 0.05 to 0.2 microns) (0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Furthermore, it would be understood that particle/droplet size  of the emulsion as described in Issberner can be considered the diameter of the solution to the extent claimed (noting the 35 USC 112 rejection above, where diameter optionally understood to refer to emulsified particles/droplet), where size of particles is conventionally understood to refer to diameter, and as all particles would be in the claimed diameter range, the median diameter would also be in the claimed range.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4: As to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2).  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W in the claimed range of 3 cm by Sekiya (0156, Table 5).
Claims 9, 14: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0028, 0036-0038, figures 1, 3, note while multiple nozzles may be present, the claim would allow more than one nozzle, where any one of the nozzles can be considered the claimed nozzle).  A time T for the nozzle device to travel one way (note figure 2(c) and (d), for example) would be provided since there is reciprocating movement across the paper (figure 2, 0033-0034, and also would be based on the width traveled and speed of movement 0043-0044).  There would further be a rotational speed Vd of the roller (note figure 1, D1 as the roller rotates).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note figure 1). In the Example of Example 1, the reciprocating speed of each nozzles for two nozzles is described as 4 m/min for a 3.4 m wide paper, where each nozzle would cover half the width as described for figure 2, so the time to reciprocate across a width of half the paper would be 1.7 m divided by 4 m/min or 0.425 min as time T.  The amount of sprayed chemical solution can be 5.3 x 10-3 cc/m2 or 0.53 mg/m2 (0045), in the claimed range.
(A) As to the rotation speed and contacts N, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features of Sekiya such as Vd as conventional for use in paper machines for dryer rollers to be sprayed with chemical solution with an expectation of predictably acceptable results since both are directed to similar use of dryer rollers and Sekiya shows conventional features of such systems as described above. Vd would be optimized from the described range to provide an optimum rotational speed, giving a value in the claimed range and the use of this Vd in the process of ‘814 would give values of N in the claimed range as well, since N would be understood to be the number of revolutions per time T, since there would be a new contact point with the paper each time the dryer roller revolves (note ‘814, figure 1).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037, 0044) giving the use of vegetable oil as desired by claim 9. ‘814 also describes that the oil is preferably emulsified in water with an emulsifier (surfactant) (0037).  Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(D) As to the viscosity of the chemical solution, the pH of the chemical solution and median diameter of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111), and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Sekiya further indicates the solution can be an emulsion (note silicone emulsion of 0109).  Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifer component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase than can be a vegetable oil (note 0034), where it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to therefore provide that the chemical solution is an emulsion with the vegetable oil material, and has a pH of above 4.5, a viscosity of less than 100 mPas, and emulsion particle sizes of 0.05 to o.2 microns as suggested by Issberner with an expectation of providing a desirable emulsion that can be sprayed, since ‘814 indicates a vegetable oil can be used and to use an emulsion of the oil in water which is emulsified with emulsifier,  Sekiya indicates that a emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples, and Issberner describes how vegetable oil can be used with water and emulsifier to provide desirable emulsion with a pH above 4.5, a viscosity of less than 100 mPas, and emulsion particle sizes of 0.05 to 0.2 microns which would give a desirably stable emulsion that can be sprayed, indicating desirable conditions for a sprayed chemical solution of an emulsion as described by Sekiya and ‘186.  Furthermore as to the pH, it would have been obvious to one of ordinary skill in the art to optimize from the taught range, giving results in the claimed range. In the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Furthermore, it would be understood that particle/droplet size  of the emulsion as described in Issberner can be considered the diameter of the solution to the extent claimed (noting the 35 USC 112 rejection above, where diameter optionally understood to refer to emulsified particles/droplet), where size of particles is conventionally understood to refer to diameter, and as all particles would be in the claimed diameter range, the median diameter would also be in the claimed range.
Claim 11:  ‘814 gives an example of transportation speed of the paper of 550 m/min (0045), but is not limited to this speed in the body of the reference. As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range, and would give suggested diameters for a dryer roller to be used.  Vd can be 300 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd =300, and D=1.5 m, then Vp = approximately 1413 m/min. These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 12: As to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2).  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W in the claimed range of 3 cm by Sekiya (0156, Table 5).
It is noted that for claims 1, 3, 4, 7-9, 11, 12 and 14, etc. that applicant gives test data in the specification, but a showing of criticality commensurate in scope with what is claimed has not been made.  Applicant’s tests are done, for example, with a single paper width and single roll of a single diameter, where claims 1 and 9 have no limits on paper width, which will affect the time T  and N, for example, and even in claim 2 has much wider widths, and similarly has no limit on diameter in claims 1 and 9, and this can affect what rotation amount and speed would need to be and even in claim 3 and 11 have broader ranges.   Furthermore, only two chemical solutions are used, where claims 1 and 9 have broader limits.  Furthermore, the paper speed is only tested from 600-1500 m/min, while claims 1 and 9 have no limits, and the specification describes broader limits.  Moreover the pH, median diameter, and viscosity of the solutions in the Examples are not tested, nor is any particular benefit shown from such ranges. .

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka and Issberner as applied to claims 1, 3, 4, 7-9, 11-12 and 14 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claims 5, 13: As to the wet paper containing recycled pulp at not less than 90% by mass,  ‘814 and Sekiya do not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  ‘814 in view of Sekiya, Tomioka and Issberner to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
However, (2) Baumoeller describes that paper for use such as tissue paper can be made using about 95 wt%  recycled pulp or up to 95 wt% recycled pulp (column 13, lines 35-45, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, .

Terminal Disclaimer
The terminal disclaimer filed on December 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued on Application Number 16/607,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejection of claims 1 and 3-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/607,465 (hereinafter ‘465) (reference application) is withdrawn due to the acceptable terminal disclaimer filed as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered.
(A) The Examiner notes the new reference to Issberner is provided and the rejections are adjusted due to the amendments to the claims.
(B) It is argued that the references to Sekiya, ‘814 and Tomioka do not provide all the features of the chemical solution now claimed.   The Examiner notes these arguments, however, with the addition of Issberner, the combined references suggest all 
(C) As to the obvious type double patenting rejection, it has been withdrawn due to the acceptable terminal disclaimer filed December 23, 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718